


110 HCON 216 IH: Recognizing the wine and winegrape industry

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 216
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Conaway (for
			 himself, Mr. Brady of Texas,
			 Ms. Granger,
			 Mr. McCaul of Texas,
			 Mr. Neugebauer,
			 Mr. Paul, Mr. Cuellar, Mr. Al
			 Green of Texas, Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Lampson,
			 Mr. Culberson,
			 Mr. Smith of Texas,
			 Mr. Burgess,
			 Mr. Ortiz,
			 Mr. Marchant,
			 Mr. Doggett,
			 Mr. Hinojosa,
			 Mr. Sessions,
			 Mr. Carter, and
			 Mr. Sam Johnson of Texas) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing the wine and winegrape industry
		  of Texas for having an economic impact of $1,000,000,000 on the economy of
		  Texas.
	
	
		Whereas, since 2000, the wine and winegrape industry of
			 Texas has experienced tremendous growth, with nearly 90 percent of such growth
			 resulting from an increase in the number and revenue of small wineries
			 producing less than 5,000 gallons of wine each year;
		Whereas, since 2000, wine production in Texas has grown by
			 30 percent, making Texas the fifth most productive State in wine production;
			 and
		Whereas, in 2005, the wine and winegrape industry of
			 Texas—
			(1)included 113
			 wineries and 220 commercial growers of winegrapes on 2,900 acres;
			(2)produced over
			 626,000 cases of wine;
			(3)provided the
			 equivalent of 8,000 full-time jobs and paid over $234,000,000 in wages to
			 workers;
			(4)generated revenue from wineries that
			 produced an economic impact of $91,500,000 on the economy of Texas;
			(5)generated over
			 $10,000,000 in revenue from vineyards in Texas;
			(6)attracted over
			 868,000 tourists to Texas, who spent over $220,000,000; and
			(7)generated over
			 $69,000,000 in Federal, State, and local taxes: Now, therefore, be it
			
	
		That Congress recognizes the wine and
			 winegrape industry of Texas for having an economic impact of $1,000,000,000 on
			 the economy of Texas.
		
